EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, entered into as of this 1st day of March 2017, by and
between LIBERATED SYNDICATION INC, a Nevada corporation with an office at 5001
Baum Blvd. Suite 770, Pittsburgh, Pennsylvania 15213 (hereinafter called the
“Company”) and JOHN BUSSHAUS (hereinafter called the “Executive”) residing at
3227 McAlister Farm Lane., Allison Park, PA 15101.

RECITALS

WHEREAS, the Executive is employed by the Company as Chief Financial Officer
(“CFO”) of the Company and its subsidiaries (“Subsidiaries”), and has performed
duties of his employment in a capable and efficient manner, resulting in
substantial benefit to the Company; and

WHEREAS, the Company desires to assure the continued service of the Executive,
and Executive is desirous of committing himself to continued service to the
Company on the terms herein provided.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, the Company and the Executive agree as follows:

1.  Employment. The Company will employ the Executive and the Executive accepts
employment on the terms and conditions set forth in this Agreement.

                2.  Duties.  The Executive shall serve the Company and
Subsidiaries as CFO, under the terms and conditions provided herein.  The
Executive’s duties hereunder shall include such duties as are normally incident
to the position of CFO.  The Executive shall perform his duties hereunder
faithfully and to the best of his abilities and in furtherance of the business
of the Company and to the promotion of its interests. To further perform the
Executive duties as are commonly incumbent upon that position, the Executive
agrees to travel to or work at other locations, from time to time, as reasonable
for the benefit of the company. It is understood and acceptable that the
Executive works for other organization and businesses outside the Company.

 

3.  Term of Employment. The term of the Executive’s employment hereunder shall
be for a three (3) year term beginning on March 1, 2017 and ending February 28,
2020.  On March 1, 2020, and on each March 1st thereafter (each such date being
hereinafter referred to as a “Renewal Date”), the term of the Executive’s
employment hereunder shall automatically be extended for an additional one (1)
year period unless the Company notifies the Executive in writing at least ninety
(90) days prior to the applicable Renewal Date that the Company does not wish to
extend this Agreement beyond the initial three (3) year term or the additional
one (1) year term and subsequent additional one (1) year renewals. The Executive
may terminate this Agreement upon thirty (30) days advance written notice to the
Company at any point during the Executive’s term of employment.

4.  Salary.  The Company agrees to pay and the Executive agrees to accept, in
accordance with the provisions contained herein, as compensation for performance
of his duties and obligations to the Company hereunder, a salary at an annual
rate set by the Board of Directors of the Company (the “Board”), but shall in no
event be less than Three-Hundred Fifty Thousand Dollars ($350,000) per year,
exclusive of the benefits described in Section 5, 6 and 7 hereof.  Such salary
shall be payable in equal semi-monthly installments, less usual, customary and
the applicable government mandated payroll deductions.  The Executive’s salary
shall be reviewed annually by the Board for possible increases.  In addition,
the Company agrees to pay and the Executive agrees to accept, in accordance with
the provisions contained herein, as compensation for performance of his duties
and obligations to the Company hereunder, any fees or payments authorized by the
Board to be paid to the Executive for membership on the Board or any committee
thereof.  All amounts described in this Section shall be referred to in this
Agreement collectively as the Executive’s “Salary”. The Executive shall be
entitled to participate in such bonus programs as the Board of Directors or the
compensation committee may establish in the sole discretion of the Board.  The





--------------------------------------------------------------------------------

Executive, with Board approval, shall be eligible to receive shares of Common
Stock or Options to purchase shares of Common Stock.  At the end of the initial
three (3) year term of the employment agreement, the Executive shall receive a
bonus equal to two times the Executive’s highest annual salary. This additional
(one time) bonus is earned as of the renewal date of March 1, 2020.  If the
Executive leaves by his own accord and not a “Resignation for Good Reason” as
defined below, at the end of the initial three (3) year term of the employment
agreement, the Executive shall receive a bonus equal to or greater than two
times the Executive's highest annual salary.




5.  Change in Control.  Whether via changes in the entity, or any change in the
Executive's duties, titles, or capacities, the Executive is entitled to the same
salaries and benefits as if the CFO contract had remained in force. 

(a) Unless the Executive unilaterally terminates his own contract, or for other
reasons, fails to complete the remainder of the three (3) year contract, the
Executive will receive the same salary and benefits, including the bonus, as
were the stipulated remunerations for performing his duties as CFO. Such
remunerations will continue to be paid for consulting and advisory services or a
re-designation to another role in the Company as agreed to by the executive on a
monthly basis for contract duration.

(b) Should the Executive lose his employment for reasons that are unable to be
controlled by the Board of Directors, or for other reasons, fails to complete
the remainder of the three (3) year contract, the Executive will receive the
same salary and benefits, including the bonus, as were the stipulated
remunerations for performing his duties as CFO. Such remunerations will continue
to be paid for consulting and advisory services or a re-designation to another
role in the Company as agreed to by the executive on a monthly basis for
contract duration.

6.  Expenses.  All reasonable travel and other expenses incidental to the
rendering of services by the Executive hereunder shall be paid by the Company in
accordance with the Company’s policies and procedures.

7.  Benefits.

(a) Benefit Plans.  The Executive shall be entitled to participate in all
Executive benefit plans, including, without limitation, medical, hospital,
insurance, pension and 401(k) plans hereafter adopted by the Board of Directors
of the Company or its Subsidiary for its Executive employees and employees, and
to receive any other fringe benefits that may be made generally available to the
Company’s Executive employees from time to time.

(b) Vacations.  The Executive shall be entitled to vacations each year in
accordance with the Company’s policies in effect from time to time, of up to
four (4) weeks.  Vacation shall be granted on January 1 of each calendar year of
this agreement and taken on a calendar basis.  Any unused vacation at the end of
the calendar year will be forfeited and will not accrue or carry forward to the
subsequent calendar year.

 (c) Health Benefits. Notwithstanding any other provision of this Agreement or
any other agreement between the Executive and the Company, the Company agrees
upon the termination of Executive’s employment for any reason other than Cause
(as hereinafter defined), or upon Executive’s retirement from the Company, or
upon the Executive’s death while employed by the Company, the Company shall
provide at its sole cost, to Executive, and the Executive’s spouse at the time
of termination of employment as well as applicable dependents, the same level of
health care benefits as currently provided to Executive and his family, on the
date hereof; for a term of 10 years from the date of separation of employment
unless executive is covered by another company employment contract.

The Company further agrees that in the event that the level of health care
benefits provided by the Company to its Executives is expanded at any time prior
to the occurrence of the triggering 





--------------------------------------------------------------------------------

event described in either Section 7(c)(i) or Section 7(c)(ii) hereof, the health
care benefit that is required to be provided by Section 7(c)(i) or Section
7(c)(ii) shall be at such expanded level.

8.  Termination.

(a) Death.  The Executive’s employment hereunder shall terminate upon his death.

(b) Cause.  The Company may terminate the Executive’s employment hereunder for
Cause. For the purpose of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the willful failure of
the Executive to substantially perform his duties hereunder; (ii) the engaging
by the Executive in dishonesty or other misconduct materially injurious to the
Company; (iii) the commission by the Executive of a felony (whether or not
involving the Company); or (iv) a material breach by the Executive of this
Agreement, provided that such breach shall not have been cured by the Executive
within thirty (30) days after written notice thereof from the Company to the
Executive. (v) Gross negligence in the performance of the duties of the
executive for the Company.  Notwithstanding the foregoing, the Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to the Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than seventy-six percent (76%) of the entire
membership of the Board of Directors of the Company at a meeting of the Board
called and held for the purpose (after thirty (30) days prior written notice to
the Executive and an opportunity for him, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth above in clause (i), (ii), (iii) or
(iv) of this Section 8(b) and specifying the particulars thereof in detail.

 

(c) Resignation for Good Reason.  The Executive may terminate his employment
hereunder for Good Reason.  For the purpose of this Agreement “Good Reason”
shall mean:

(1)                                  a material breach by the Company, by act or
omission, of this Agreement, which the Company fails to cure within thirty (30)
days after receipt of written notice from the Executive of such material breach
(or, in the case of a material breach which the Company cannot reasonably cure
within said thirty (30) day period which the Company fails to commence within
said thirty (30) day period to diligently cure);

(2)                                  material change by the Company of the
Executive’s functions, duties or responsibilities which change would cause the
Executive’s position with the Company to become of less dignity, responsibility,
importance, prestige or scope, including, without limitation, a change from
being senior officer of a publicly held company; except as consultant to the
Chief Financial Officer (CFO) and or Board of Directors (BOD) in an advisory
capacity as defined in Section 5.

(3)          permanent assignment or reassignment by the Company of the
Executive without the Executive's consent to another place of employment more
than 50 miles from the Executive's current place of employment; or

(4)                                 a reduction in the Executive’s base pay or
bonus opportunity from the previous year.

(5)

ruling by any organization outside the Company that would cause the Company to
terminate the position of the Executive.

No such event described above shall constitute Good Reason unless the Executive
gives timely written notice to the Company, specifying the event





--------------------------------------------------------------------------------

relied upon for such termination of such event and the Company has not remedied
such within 30 days of the notice. The Company and Executive, upon mutual
written agreement may waive any of the foregoing provisions which would
otherwise constitute a Good Reason.

(d) Disability.  If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent from his duties
hereunder on a full time basis for ninety (90) consecutive business days, the
Company may terminate the Executive’s employment hereunder.

9.  Effect of Termination.

(a) Termination by the Company for Cause or Due to Executive’s Death.  If the
Executive’s employment hereunder shall be terminated due to the Executive’s
death or for Cause, the Company shall pay the Executive his full Salary and
other benefits through the date of termination at the rate then in effect. Upon
termination of the Executive’s employment pursuant to subsections 8(a) and 8(b)
hereof, the Company shall have no further obligations to the Executive under
this Agreement, except as specified in subsection 7(c).

(b)  Termination by the Company Due to the Executive’s Disability.  During any
period that the Executive is prevented from performing his duties hereunder as a
result of incapacity due to physical or mental illness, the Executive shall
continue to receive his Salary and benefits in the amounts or rates in effect
upon the commencement of his disability (less any amounts payable to the
Executive under any Company disability insurance policy or plan) until the
Executive’s employment hereunder is terminated by the Company pursuant to
Section 8(d) hereof.  Upon termination of the Executive’s employment pursuant to
subsection 8(d) hereof, the Company shall have no further obligations to the
Executive under this Agreement, except as specified in subsection 7(c).

(c) Termination by the Company without Cause or by Executive Resignation for
Good Reason.  If the Executive’s employment hereunder shall be terminated by the
Company, other than for death, Cause or disability, or the Executive Resigns for
Good Reason, the Company agrees to pay as a severance pay an amount equal to the
Salary which would have been payable over the remaining term of this Agreement
or, if such remaining term is less than twelve (12) months, then for a period of
twelve (12) months immediately following the termination.  All unvested stock
options held by the Executive shall automatically vest, all bonuses, including
the one time bonus specified in section 4, due the Executive shall be deemed
earned and be paid immediately upon termination, and all shares due the
Executive shall be immediately vested and/or all milestones achieve with all
shares issued to the Executive.  The Company shall also provide to the Executive
the benefits described in Section 7(a) and Section 7(c) hereof for a term not
shorter than the period that said severance pay shall be payable.  In addition,
the Company shall pay to the Executive any accrued bonus through the date of
termination.  The Company’s notice of non-extension of this Agreement, described
in Section 3 hereof, shall not constitute a termination by the Company for the
purposes of this Section 9(c).

10.  Termination by Change in Control.  If, and only if, the Executive’s
employment is terminated following a Change in Control of the Company, the
provisions in Section 9(c) of this Agreement shall be followed in addition to
the provisions in Section 5 of this agreement.

11.  Assignment; Successors.  The provisions of this Agreement shall survive any
Change in Control and is subject to the provisions of Section 10 hereof, if the
Company shall be merged, be the subject of a Tender Offer, or consolidated into
any other corporation or if substantially all of the assets of the Company shall
be transferred to another corporation, the provisions of this Agreement shall be
binding upon the corporation resulting from such merger or consolidation or to
which assets shall have been transferred (the “Surviving Corporation”), and this
provision shall apply in the event of any subsequent merger, consolidation or
transfer.  In any such event, the Surviving Corporation shall enter into an
agreement with the Executive whereby the Surviving Corporation and the Executive
shall agree to perform this Agreement, including Section 10 hereof, in the same
manner and to the same extent the Company would be required to perform it if no
such merger, consolidation or transfer had taken place. 





--------------------------------------------------------------------------------

12.  Agreement Not to Compete.

(a) The Executive hereby covenants and agrees that, provided the Company makes
any payments and provides any benefits which may be required under Section 9 and
10 hereof, at no time during the Executive’s employment by the Company, nor for
a period of six (6) months immediately following the termination thereof, will
the Executive for himself or on behalf of any other person, partnership, company
or corporation, directly or indirectly, acquire any financial or beneficial
interest in, provide consulting services to, be employed by, contract with, or
own, manage, operate or control any business producing, manufacturing, selling,
distributing, promoting or dealing in products or services identical or similar
to the products or services of the Company or Subsidiaries, which is defined as
providing “podcast hosting services,” or otherwise compete with the Company or
Subsidiaries in the Company’s Service Area, specifically the northeastern Region
of the United States..  Nothing in this Agreement shall prevent the Executive
from holding or investing in securities listed on a national securities exchange
or sold in the over-the-counter market. 

(b) The Executive hereby covenants and agrees that, provided the Company makes
any payments which may be required under Section 9 and 10 hereof, at all times
during his employment by the Company, and for six (6) months after termination
of such employment, the Executive shall not directly or indirectly contact or
solicit any clients of the Company or employ or seek to employ any person or
entity employed at that time by the Company, Subsidiary, affiliates or licensees
or otherwise encourage or entice such person or entity to leave employment or
terminate such employment.

(c) In the event that this Section 12 shall be determined by arbitrators or by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too large a geographic area or
over too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable.

13.  Confidential Information.  The Executive acknowledges that, in and as a
result of his relationship with the Company, the Executive has access to certain
Confidential Information of the Company, as hereinafter defined.  The Executive
recognizes that the Confidential Information is confidential and solely the
property of the Company, and that unauthorized disclosure or use of such
Confidential Information by the Executive will be deemed a breach of this
Agreement.  The Executive agrees to use his best efforts to keep secret and
retain in the strictest confidence all Confidential Information and confidential
matters which relate to the Company, Subsidiary or any affiliate of the Company.
 For purposes of this Agreement, Confidential Information means any and all
information related to the Company and its business, including, but not limited
to, products, services, suppliers, vendors, clients, prospects, business plans,
marketing techniques, pricing, financial information, customer lists, supplier
lists, trade secrets, pricing policies and other business affairs of the
Company, Subsidiary and any affiliate of the Company, learned by him before or
after the date of this Agreement, regardless of whether such information is
reduced to writing and/or is in existence in the date hereof.    The Executive
agrees not to disclose any such Confidential Information to anyone outside the
Company, Subsidiary or any affiliates, whether during or after his period of
service with the Company, except in the course of performing his duties
hereunder. Upon request by the Company, the Executive agrees to deliver promptly
to the Company upon termination of employment by the Company, or at any time
thereafter as the Company may request, all Company, Subsidiary or any affiliate
materials, memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
relating to the Company’s, Subsidiary’s or any affiliate’s business and all
property of the Company, Subsidiary or any affiliate of the Company, which he
may then possess or have under his control.

14.  Remedies.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.  Each party shall be responsible for
its own expenses and legal fees incurred in connection with any arbitration,
however, in the event that the Executive prevails in the Arbitration, the
Company agrees to pay, all legal fees and expenses





--------------------------------------------------------------------------------

which the Executive may reasonably incur as a result of any dispute or contest
 by or with the Company regarding the validity or enforceability of, or
liability under, any provision of this Agreement, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code.  In any such action brought by the parties, the parties
voluntarily agree that any and all disputes under this Agreement, either an
action at law or an action for injunctive relief, shall be settled exclusively
by arbitration as set forth hereinafter.  The Arbitrator may award any remedies
or damages that a judge could provide under the applicable statute or law.  The
obligation of the Company under this Section 14 shall survive the termination
for any reason of this Agreement (whether such termination is by the Company, by
the Executive, upon the expiration of this Agreement or otherwise).

15.  Arbitration.  To the extent permitted by applicable law, any controversy or
dispute arising out of, or relating to, this Agreement, or any alleged breach
hereof, the parties voluntarily agree that said disputes shall be settled
exclusively by arbitration in Pittsburgh, Pennsylvania, in accordance with
Pennsylvania law, and shall be conducted in accordance with the Rules of the
American Arbitration Association then in effect.  The parties hereby consent to
the jurisdiction of the courts of the Commonwealth of Pennsylvania and of the
United States District Court for the Western District of Pennsylvania for all
purposes in connection with the arbitration.  The arbitrator shall be selected
by the Executive and Company, the parties.  In the event that the parties cannot
agree on the arbitrator within thirty (30) days following receipt by one party
of a demand for arbitration from another party, then the Arbitrator shall be
selected by the American Arbitration Association.  The Arbitrator shall convene
a hearing no later than thirty (30) days following the selection.  The
arbitration award shall be final and binding upon both parties without any right
of appeal by either of the parties.  Judgment may be entered and execution
issued in any court of competent jurisdiction.  The Company shall pay the total
cost of the Arbitrator’s professional fees and related expenses.  The parties
further agree that arbitration proceedings must be instituted within one year
after the claimed breach occurred, and that failure to institute arbitration
proceedings within such period shall constitute an absolute bar to the
institution of any proceedings and the waiver of all claims. 

16.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania.

17.  Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties with respect to the subject matter
hereof, supersedes all prior understandings and agreements as to employment of
the Executive, and cannot be amended, changed, modified or terminated without
the written consent of the parties hereto.

18.  Waiver of Breach.  No provision of this Agreement shall be deemed waived
unless such waiver is in writing and signed by the party making such waiver. The
waiver by either party of a breach of any term of this Agreement shall not
operate nor be construed as a waiver of any subsequent breach thereof.

19.  Notices.  Any notice hereunder shall be in writing and shall be given by
personal delivery or certified or registered mail, return receipt requested, to
the following addresses: 

If to the Executive:

John Busshaus

3227 McAlister Farm Lane

Allison Park, PA 15101




or to such other address as the Executive may have furnished to the Company in
writing:

If to the Company:

Chief Financial Officer





--------------------------------------------------------------------------------

Liberated Syndication Inc.

5001 Baum Blvd

Suite 770

Pittsburgh, PA 15213

or to such other address as the Company may have furnished to the Executive in
writing.

20.  Severability.  If any one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

21.  Headings.  The headings, titles or captions of the Sections of this
Agreement are included only to facilitate reference, and they shall not define,
limit, extend or describe the scope or intent of this Agreement or any provision
hereof; and they shall not constitute a part hereof or affect the meaning or
interpretation of this Agreement or any part thereof. 

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

EXECUTIVE




Date:

___3/1/2017______

 

 

/s/ John Busshaus

 

 

 

 

John Busshaus

 

 

 

 

Chief Financial Officer







Liberated Syndication Inc.







Date:

___3/1/2017______

 

 

/s/ Christopher Spencer

 

 

 

 

Christopher Spencer

 

 

 

 

Chief Executive Officer







Date:

___3/1/2017______

 

 

/s/ J. Gregory Smith

 

 

 

 

J. Gregory Smith

 

 

 

 

Compensation Committee Member

 

 

 

 

Director







Date:

__3/1/2017_______

 

 

/s/  Denis Yevstifeyev

 

 

 

 

Denis Yevstifeyev

 

 

 

 

Compensation Committee Member

 

 

 

 

Director







Date:

___3/1/2017______

 

 

/s/  Douglas Polinsky

 

 

 

 

Douglas Polinsky

 

 

 

 

Compensation Committee Member

 

 

 

 

Director






